STATE OF WEST VIRGINIA

                              SUPREME COURT OF APPEALS


Brenda Wells,

Petitioner Below, Petitioner
                                                       FILED
                                                                                  February 11, 2013
vs) No. 12-0209 (Kanawha County 11-AA-78)                                      RORY L. PERRY II, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA
The Upshur County Board of Education,
Respondent Below, Respondent

                                MEMORANDUM DECISION

        Petitioner Brenda Wells, by counsel Andrew J. Katz, appeals the January 12, 2012 order
of the Circuit Court of Kanawha County that affirmed, in part, and reversed, in part, a decision of
the West Virginia Public Employees Grievance Board (“Grievance Board”). Respondent Upshur
County Board of Education, by counsel Rebecca M. Tinder and Richard S. Boothby, has filed a
response, to which petitioner has filed a reply.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Petitioner Brenda Wells was the principal of Buckhannon-Upshur High School when she
was placed on unpaid suspension for five days as a result of an incident that occurred on May 19,
2009. After challenging this suspension with the West Virginia Public Employees Grievance
Board, an administrative law judge reduced petitioner’s unpaid suspension from five days to one
day. Thereafter, both parties appealed to the circuit court, which reversed the Grievance Board’s
decision and reinstated petitioner’s original five-day unpaid suspension. On appeal, petitioner
alleges that the circuit court’s review of the Grievance Board’s decision was improper and that it
was error to reverse the decision. In support, she alleges that the circuit court virtually ignored
the administrative law judge’s decision on the issue of mitigation and that the Grievance Board’s
decision cannot be clearly wrong because the record contains substantial evidence in support of
the decision. In response, respondent argues that the reduction in petitioner’s suspension was
contrary to law, arbitrary and capricious, and exceeded the administrative law judge’s authority.
According to respondent, the circuit court was correct in reversing the Grievance Board’s
decision because many important factual findings were clearly wrong and contrary to other
findings.

       This Court has previously held that “‘[a] final order of the hearing examiner for the West
Virginia Educational Employees Grievance Board . . . should not be reversed unless clearly
wrong.’ Syllabus Point 1, Randolph County Board of Education v. Scalia, 182 W.Va. 289, 387

                                                    1
­
S.E.2d 524 (1989).” Syl. Pt. 3, in part, Alderman v. Pocahontas Cnty. Bd. of Educ., 223 W.Va.
431, 675 S.E.2d 907 (2009) (internal citations omitted). Upon our review, the Court concludes
that the circuit court did not improperly review the board’s decision nor did it err in reversing it.
Having reviewed the circuit court’s “ Final Order” entered on January 12, 2012, we hereby adopt
and incorporate the circuit court’s well-reasoned findings and conclusions as to the assignments
of error raised in this appeal. The Clerk is directed to attach a copy of the circuit court’s order to
this memorandum decision.

       For the foregoing reasons, we find no error in the decision of the circuit court and its
January 12, 2012, order affirming, in part, and reversing, in part, the board’s decision is affirmed.

                                                                                           Affirmed.

ISSUED: February 11, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Menis E. Ketchum
Justice Allen H. Loughry II

DISQUALIFIED:

Justice Margaret L. Workman




                                                      2
­